Opinion issued October 1, 2020




                                      In The
                               Court of Appeals
                                      For The
                          First District of Texas
                             ————————————
                               NO. 01-19-00890-CV
                            ———————————
                           LYNN STACY, Appellant
                                         V.
          BRAID LOGISTICS NORTH AMERICA, INC., Appellee


                    On Appeal from the 165th District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-75122


                          MEMORANDUM OPINION

      The parties, representing that they have reached a settlement agreement

resolving their underlying dispute, have filed a joint motion to dismiss the ap peal.

The parties have agreed that they will bear their own appellate costs. See T EX . R.

APP. P. 42.1(d). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX . R. A PP .

P. 42.1(a)(1), (a)(2), 43.2(f). We direct the Clerk of this Court that costs are to be

taxed against the parties who incurred the same. See TEX. R. APP. P. 42.1(d). We

dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Goodman, and Countiss.




                                          2